Citation Nr: 1635262	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-40 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for alcoholic peripheral neuropathy, bilateral lower extremities, as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1976 to March 1976, and in the U.S. Coast Guard from September 1978 to February 1985.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board notes that notification came from the Portland RO and the Portland RO has jurisdiction over the claim.

In August 2007, the RO awarded the Veteran service connection for, inter alia, PTSD with an initial rating of 50 percent, effective June 19, 2005.  No notice of disagreement (NOD) as to the initial evaluation of the PTSD was filed and this issue is not on appeal.

In September 2007, the Veteran filed informal claims for service connection for alcohol dependence and neuropathy.  Shortly thereafter, the Veteran contacted the RO to request a status update of those claims and to add a claim for TDIU.  In October 2007, the Veteran filed a formal application (via Form 21-8940) for TDIU due to "PTSD/Alcoholism" and submitted a statement that his mental health examiner told him that his alcoholism is due to self-medication of his PTSD.

In July 2008, the RO denied the Veteran's service connection claims for alcoholism; alcoholic peripheral neuropathy, bilateral lower extremities, and TDIU.  In March 2009, the Veteran filed an NOD as to the denial of TDIU and alcohol-related peripheral neuropathy as secondary to PTSD.  In August 2010, the RO issued a statement of the case (SOC) continuing the denial of TDIU and alcoholic peripheral neuropathy.  In September 2010, the Veteran filed a substantive appeal, in which he requested a hearing before a Veterans Law Judge of the Board, indicated that he was appealing all of the issues listed in the September 2010 SOC, and presented brief argument in favor of a grant of TDIU and peripheral neuropathy secondary to PTSD.  A hearing before the undersigned Veterans Law Judge took place in March 2012.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board observes that the July 2008 rating decision denied service connection for alcoholic peripheral neuropathy, bilateral lower extremities.  However, service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Nevertheless, service connection may be awarded for an organic alcohol or drug abuse disability acquired as secondary to a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In the present case, a January 2010 VA examination indicates that the Veteran's peripheral neuropathy is due to his chronic alcohol abuse.  Accordingly, as indicated on the first page of this decision, the Board has re-characterized the issue of peripheral neuropathy on appeal, limiting the claim to one for secondary service connection only.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms described, and the information provided in connection with that claim).

In February 2014, these matters were remanded for additional development, to include obtaining outstanding treatment records, and to afford the Veteran adequate examinations.

In the February 2014 remand, the Board also found that the issue of an increased rating for Veteran's service-connected PTSD had been raised by the record.  Indeed, in April 2010, an informal conference before a Decision Review Officer (DRO) was held at the Veteran's request.  During that conference, the Veteran's representative asserted that she strongly believes that the Veteran's PTSD should be evaluated at a rating above 50 percent.  In response, the DRO stated that such would be "addressed by the DRO, even though there is otherwise no specific NOD for the evaluation of any disability, per se."  The Board noted, however, the issue of an increased rating of the Veteran's PTSD had not been addressed at any stage during this appeal.  Additionally, at the March 2012 hearing, when asked by the undersigned Veterans Law Judge whether the Veteran sought 100 percent for his PTSD, the representative initially indicated that the Veteran only sought TDIU but then ambiguously expressed the Veteran's willingness to accept a 100 percent rating for PTSD, even though an increased rating claim for PTSD was not on appeal.  See March 2012 Hearing at 8.  The Board observed that as the issue of an increased rating for PTSD was not adjudicated by the Agency of Original Jurisdiction (AOJ), the Board did not have jurisdiction over it, and it was referred to the AOJ for appropriate action.

These matters were remanded once again in October 2014 in order to obtain all outstanding treatment records and to give the Veteran another opportunity to report for a VA examination.  As discussed below, the Board finds the medical opinion inadequate, therefore, not compliant with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

Also, in the October 2014 remand, the Board once again referred the issue of an increased rating for PTSD as it did not appear as if any development regarding the Veteran's claim had been completed.  In a February 2016 rating decision, the AOJ continued the current 50 percent rating for PTSD.  No NOD as to the denial of an increased rating for PTSD has been filed at this time.

The Veteran's appeal is processed using the Virtual VA and Veterans Benefit Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if any action, on his part, is required.


REMAND

Although the Board regrets the additional delay, a remand is once again necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015).

As noted in the Introduction, the claim on appeal was most recently remanded by the Board in October 2014, in part, for a medical opinion to assist in determining the etiology of the Veteran's alcohol abuse or dependence.  As specifically indicated by the Board in its remand, the Veteran has a current disability of alcohol abuse/dependence.  A VA examiner was asked to review the evidence of record and provide an opinion as to (1) whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence is caused by his service-connected PTSD; and (2) whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence disorder is aggravated by his service-connected PTSD.

A medical opinion was obtained in December 2015.  The examiner noted that he reviewed the electronic medical record.  The examiner noted the Veteran's history of an alcohol disorder, but noted that the alcohol use disorder was in remission.  He indicated that the Veteran did not report negative consequences related to alcohol use.  He noted that the Veteran did not meet the diagnostic criteria for an active alcohol use disorder.  He also stated that the Veteran did not describe using alcohol currently or in the past in relation to his military trauma or PTSD symptoms and therefore, the claimed disorder was not secondary to PTSD. 

The Board finds the December 2015 VA medical opinion to be inadequate as it is based on inaccurate legal and factual premises.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  A "current disability "includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran's alcohol disorder may be in remission at the present time, this is not sufficient evidence to deny the claim.  Further, although the December 2015 VA examiner noted that the Veteran had not reported using alcohol in the past in relation to his PTSD, numerous VA mental health treatment records during the appeal period document the Veteran's report of using alcohol to deal with his psychiatric disability.  Additionally, the December 2015 VA examiner did not adequately opine as to whether the Veteran's alcohol abuse or dependence was caused or aggravated by his service-connected PTSD.  For these reasons, the Board finds that a new medical opinion is warranted.

Additionally, the Board finds that the issue of the Veteran's entitlement to TDIU is inextricably intertwined with the claim remanded herein.  Accordingly, the issue of entitlement to a TDIU must be held in abeyance pending adjudication of the aforementioned claim.  See Henderson v. West, 12 Vet.App. 11, 20 (1998) (matters are "inextricably intertwined" where action on one matter could have a "significant impact" on the other).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain a medical opinion from an appropriate VA physician to assist in determining the etiology of the Veteran's alcohol dependence disorder.  (The need for the Veteran to be re-examined is left up to the discretion of the examiner that is providing the medical opinion).  The examiner must be furnished the entire record for review and must consider the lay statements of record, including those made during the Board hearing in March 2012.  The examiner may not rely on statements made by the VAX examiner in the inadequate examination report and opinion of March 2015.  The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence disorder is caused by his service-connected PTSD.

b. Whether it is at least as likely as not, i.e., at least a 50 percent probability or greater, that the Veteran's alcohol dependence disorder is aggravated by his service-connected PTSD.

(The examiner should assume that the Veteran has a current diagnosis of alcohol dependence disorder, albeit in remission.)

A clear explanation for any opinion expressed is required, and the Veteran's lay assertions must be considered and discussed when formulating any and all opinions. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Additionally, if pertinent to the conclusion or rationale of the medical opinion, the examiner should define alcohol abuse or dependence (as a pathological condition or disability) and discuss all pertinent symptoms of such alcohol disability.

2.  After the above development has been completed, readjudicate the issues on appeal, to include the issue of entitlement to TDIU, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




